 

 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Joint Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,” Open Joint Stock
Company “ACCEPT”, and Limited Liability Company
“Comedy TV,” and Kartina Digital GmbH,

 

Actava TV, Inc., Master Call Communications, Inc., )
Master Call Corporation, and Rouslan Tsoutiev, )
) Index No.: 1:18-cv-06626
Plaintiffs, )
)
-against- )
)
Joint Stock Company “Channel One Russia Worldwide,” _) SECOND AMENDED
Closed Joint Stock Company “CTC Network,” Closed ) COMPLAINT AND
) DEMAND FOR JURY TRIAL
)
)
)
)
)

Defendants.

 

Plaintiffs Actava TV, Inc. (“Actava’”), Master Call Communications, Inc., Master Call
Corporation (together, “Master Call”), and Rouslan Tsoutiev (collectively, the “Actava Parties”
or “Plaintiffs”), by way of their undersigned attorneys, as and for their Complaint against
Defendants Joint Stock Company “Channel One Russia Worldwide” (“Channel One”), Closed
Joint Stock Company “CTC Network” (“CTC”), Closed Joint Stock Company “New Channel”
(“New Channel), Limited Liability Company “Rain TV-Channel” (“Rain TV”), Open Joint
Stock Company “ACCEPT” (“ACCEPT”), Limited Liability Company “Comedy TV” (together,
the “Channels”), and Kartina Digital GmbH (“Kartina”), (collectively, the “Defendants”), hereby

allege as follows:

PRELIMINARY STATEMENT

1. This action concerns a remarkable and relentless effort by the Defendants to
marshal the judicial process to target — and virtually destroy — Actava, a legitimate business that

diligently sought to comply, and did comply, with a Settlement Agreement arising from a prior

4418265 018529.0101
 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 2 of 26

action. Just as Actava was rebuilding its business, Defendants accused Actava of contempt,
bringing a flawed contempt motion before this court. By doing so, the Channels violated the
Settlement Agreement themselves. After nearly nine months, that contempt motion failed, but
the damage inflicted on Actava’s business was substantial and irreversible. As if that were not
enough, Defendants then wrongfully induced Matvil Corporation, Actava’s new business
partner, to sever its contract with Actava. Accordingly, this action seeks damages from
Defendants for their illegal campaign to interfere with and destroy Actava’s growing competitive
business.

2. The Defendant Channels are the owners, operators, and producers of an
assortment of television channels that are broadcast in the Russian Federation. The Channels
control the most popular Russian channels, including state-run Channel One.

3. Actava is a set-top box provider and website operator catering to U.S. based
customers seeking access to Russian-language television channels, including content offered by
the Defendant Channels. In 2016, Actava was appointed as the exclusive Northeastern U.S.
dealer and sales agent for non-party Matvil Corporation d/b/a/ eT Vnet (“Matvil”), which is one
of the few companies licensed to directly transmit the Channels’ channels to customers via
Internet Protocol Television (“IPTV”). Actava derives revenue from finding and referring
customers for Matvil’s service to Matvil, and from supplying set-up boxes, software and
customer service support to those customers at Matvil’s request so that they can enjoy the
programming that Matvil provides.

4, Upon information and belief, the Channels have licensed Kartina to provide IPTV

signals containing the Channels’ broadcasts to customers worldwide, including in the United

4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 3 of 26

States. As such, Kartina is Matvil’s primary competitor, as the non-exclusive licensee of the
Channels’ television programming in several regions, including the United States.

5. The Channel Defendants, at the direction and behest of Kartina, have engaged in a
widespread campaign of attempting to eliminate competition for the provision of Russian
language television programming to North American viewers. Funded by Kartina, and with
counsel chosen by Kartina, the Channels have litigated against no fewer than 85 other defendants
in cases that have generated no fewer than 645 docket entries. Actava represented a threat to
Kartina because it offered customers a wholly legal product — Matvil — at a lower cost to
consumers than Kartina for the service provided by the Channels. In an attempt to protect its
profit from higher costs to consumers, Kartina and the Channels wrongfully attempted to
eliminate Actava as a competitor by litigating baseless claims against Actava and the other
Actava Parties, including Master Call Communications and Master Call Corporation (where Mr.
Tsoutiev also serves as CEO), which never even provided any TV programming and are in a
business entirely distinct from Actava and Kartina.

6. Actava previously offered such programming itself directly to consumers, but at
Kartina’s behest, the Channels sued claiming the stream of programming provided by Actava
was unauthorized. As soon as it learned of those claims, Actava immediately investigated,
ceased providing the disputed programming stream, and then negotiated a sizeable settlement
with the Actava Parties dismissing Actava’s prior alleged infringement of their channels. Actava
agreed to permanently cease providing the allegedly infringing stream, shut down its service,
paid the Channels, and reconfigured its business by entering into a Referral Agreement under

which it derived revenue by referring customers to Matvil, an undisputedly authorized provider.

4418265 018529.0101
 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 4 of 26

7. But to Kartina and the Channels, that was not enough. Rather, through blatant
abuse of the American judicial system, they decided to attempt to crush Actava’s revived
business model, no matter its legitimacy pursuant to the parties’ Settlement Agreement, and no
matter the cost to the Actava Parties, via unmeritorious legal accusations and proceedings.

8. Indeed, with substantial bad faith and without any quantum of merit, the Channels
initiated contempt proceedings against the Actava Parties on December 13, 2016 claiming that
the Referral Agreement violated the injunctions Actava agreed to in the Settlement Agreement.
Upon information and belief, the Channels again did so at Kartina’s behest. As explained below,
the contempt motion was baseless, and completely ignored Actava’s legitimate arguments why
its promotion of Matvil’s service was legal. Actava resisted the baseless motion, but once again,
Actava’s service was suspended pending the hearing and decision of the contempt motion.
Although the Court ultimately ruled against the Channels, that was over nine months later, and in
the meantime, Actava struggled to recover from the interruption caused by the Channels’
baseless motion. Ultimately, the Defendants succeeded in inducing Matvil to terminate the
Referral Agreement, thus preventing Actava from realizing the business revenue and profits that
were flowing from it. Defendants thus succeeded in their larger goal of destroying Actava’s
business.

9. In light of the substantial and irrevocable damages to Actava’s business and the
other Actava Parties caused directly by the Defendants’ baseless claims of contempt and
subsequent interference with the Referral Agreement, the Actava Parties bring this action against
the Defendants for tortious interference with prospective business advantage, malicious

prosecution, and breach of contract, to recover the damage to them caused by Defendant.

4418265 018529.0101
 

 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 5 of 26

PARTIES
Plaintiffs

10. Plaintiff Actava TV is a for-profit domestic business incorporated and organized
under the laws of the State of Delaware with a principal place of business located at 39
Broadway, Suite 1850, New York, New York 10006.

11. Plaintiff Master Call Communications, Inc. is a for-profit domestic business
incorporated and organized under the laws of the State of New Jersey with a principal place of
business located at 39 Broadway, Suite 1850, New York, New York 10006.

12. Plaintiff Master Call Corporation is a for-profit domestic business incorporated
and organized under the laws of the State of Delaware with a principal place of business located
at 39 Broadway, Suite 1850, New York, New York 10006.

13. Plaintiff Rousian Tsoutiev is the CEO of Master Call Communications, Master
Call Corporation, and Actava. Plaintiff Rouslan Toustiev is a naturalized citizen of the United
States of America and resides in the State of New York.

Defendants

14. Defendant Channel One Russia Worldwide is a joint stock company incorporated
and organized under the laws of the Russian Federation with its headquarters located at 19
Akademika Koroleva St., Moscow, 127427 Russian Federation.

15. Channel One is by far the largest and most popular Russian television
broadcaster, owning and operating channels including Channel One Russia Worldwide,
Telefake, Carousel, Dom Kino, Vremya:dalekoe i blizkoe, and Muzika Pervogo.

16. Channel One has entered into license agreements with third parties, including
non-party Matvil, to distribute its programming via IPTV in the United States and around the

world.

4418265 018529.0101
 

 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 6 of 26

17. Defendant CTC is a joint stock company incorporated and organized under the
laws of the Russian Federation. It owns and operates the CTC Network channel, and has entered
into license agreements with third parties, including non-party Matvil, to distribute its
programming via IPTV in the United States and around the world.

18, Defendant Darial is a joint stock company incorporated and organized under the
laws of the Russian Federation. It owns and operates the Che TV channel (previously named
Peretz), and has entered into license agreements with third parties, to distribute its programming
via IPTV in the United States and around the world.

19. Defendant New Channel is a joint stock company incorporated and organized
under the laws of the Russian Federation. It owns and operates the Domashny channel, and has
entered into license agreements with third parties, including non-party Matvil, to distribute its
programming via IPTV in the United States and around the world.

20. Defendant Rain TV is a joint stock company incorporated and organized under
the laws of the Russian Federation. It owns and operates Rain TV Channel, and has entered into
license agreements with third parties, including non-party Matvil, to distribute its programming
via IPTV in the United States and around the world.

21. Defendant Comedy TV is a joint stock company incorporated and organized
under the laws of the Russian Federation. It owns and operates the TNT TV Channel, and has
entered into license agreements with third parties, including non-party Matvil, to distribute its
programming via IPTV in the United States and around the world.

22. Defendant Kartina Digital GmbH 1s a limited liability corporation incorporated
and organized under the laws of Germany. Its principal place of business is in Germany.

Kartina distributes programming via IPTV in the United States and around the world, and

4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 7 of 26

regularly transacts business in New York via its Brooklyn, New York office, which also operates

as Kartina’s domestic agent.

JURISDICTION AND VENUE

23, The Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because this
controversy is between citizens of a state and citizens of a foreign state and the amount in
controversy exceeds $75,000.

24. Defendants are subject to personal jurisdiction in the Southern District of New
York because they have engaged in tortious conduct outside and within this jurisdiction causing
damage within the jurisdiction, making long arm jurisdiction appropriate under New York law.

25. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b) and (c) and
1400 (a).

STATEMENT OF FACTS

Kartina Retains U.S. Counsel to Vindicate the Channels’ Interests

26. On or around July 7, 2014, Kartina — with the Channels’ consent — retained
Dunnington Bartholow & Miller LLP (“Dunnington’”) in order to investigate and litigate against
entities that Kartina believed were infringing on the Channels’ copyrights. Via Dunnington,
Kartina alleged that various entities were intercepting and re-transmitting the Channels’ content
and, to Kartina’s competitive detriment, undercutting prices.

27. By Kartina’s own admission in court documents, Kartina knew that it lacked
standing to bring the claims on its own as a non-exclusive licensee of the Broadcasters’ channels.
Rather than pursue claims in Kartina’s name, Kartina and the Channels agreed that the Channels
would file the lawsuit against allegedly infringing entities, instead of Kartina, their business
partner doing so. Each Channel thereafter granted Dunnington a Power of Attorney (“POA”) to

prosecute the lawsuit on its behalf.

4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 8 of 26

Actava Dismantles its Business Following Original Lawsuits by the Channels

28. On November 4, 2015, at the direction of Kartina and represented by Dunnington,
three Channels — CTC, Darial, and New Channel — filed a lawsuit against Actava in the Southern
District of New York, alleging trademark and copyright infringement, among other causes of
action, for Actava’s alleged “interception” and “retransmission” of the Channels’ Russian-
language television channels. The Channels served that complaint only on the New York
Secretary of State, whose addresses for Actava were out-of-date at that time, as anyone could
realize from checking online public listings of Actava’s address on its website. As it was wholly
unaware of the action, Actava failed to respond, and a default judgment was entered. Neither the
Channels nor Dunnington notified Actava of the default or of the existence of the action via any
other means.

29, Actava first learned of the three Channels’ claims that Actava did not have
authorization to stream those channels, of the prior legal action and of the default judgment from
its merchant credit card processor months later, on or about January 21, 2016, when the
processor froze Actava’s account based on the Channels’ letter to it indicating the court had
mandated the processor to freeze Actava’s account. Judge Moses later ruled that the Channels’
said letter was improper. The Actava Parties promptly retained counsel within approximately a
week in order to vacate the judgment. At this time, Actava also ceased streaming said three
Channels’ programming via internet and set-top box.

30. On February 19, 2016, an expanded group of Channels — consisting of the
Channel Defendants in this action — also served Actava with a second lawsuit alleging the same
trademark and copyright violations as the first action, but adding new defendants and causes of
action. Upon information and belief, Kartina was again pulling the strings behind the expanded

lawsuit. Among the added defendants were Rouslan Tsoutiev, individually, Master Call

4418265 018529.0101
 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 9 of 26

Communications, Inc., and Master Call Corporation. Kartina and the Channels roped Master
Call into the action despite knowing full well that its business provided phone service, and had
nothing to do with television broadcasts. Tellingly, beyond identifying Master Call as a party to
the action, the entire complaint omitted any further mention of Master Call. Further, besides
spuriously accusing Master Call and Mr. Tsoutiev in the complaint, the Defendants failed to
produce an iota of justification for doing so for the remainder of the proceedings (hereinafter
referred to as the “Prior Proceedings”) leading up to the Settlement Agreement, as well as during
the contempt proceedings they initiated on December 13, 2016.

31. Given the uncertainty of the pending default judgment, Actava stopped streaming
via internet and set-top box the remaining Channels’ content as well as all other paid content on
February 23, 2016, four days after they first appeared in the second action and very shortly after
Actava learned of the default judgment. Since then, Actava has never resumed streaming the
Channels’ content.

32. By the summer of 2016, Actava dismantled the technology infrastructure that it
had purchased and configured at considerable expense for receiving, storing, and transmitting
video over the internet. It deactivated its substantial fleet of internet servers and wiped them
clean of all programming content. Actava also offered and gave refunds to those who had
already paid in advance for content it could no longer provide itself.

33. After voluntarily ceasing the broadcasts, Actava’s monthly streaming sales
revenues plummeted from an average of nearly $180,000 for each month in the year 2015 —a
year in which the sales eclipsed $2 million overall — to zero, beginning in April 2016.

Actava and the Channels Reach Settlement Agreement

34. The Actava Parties denied liability in the action, but negotiated a resolution in

order to avoid further litigation. On April 26, 2016, the parties disposed of both cases through a

4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 10 of 26

global settlement (the “Settlement Agreement”), under which Actava agreed to pay a substantial
sum to the Channels in return for a broad release. The Settlement Agreement also stated that
Actava “[is] not presently and will not in the future broadcast, copy, distribute, or otherwise use
the Broadcasts in any manner, including on the Website, without the express written consent of
the relevant Plaintiffs or an authorized representative thereof.”

35, On June 3, 2016, and June 6, 2016, Magistrate Judge Barbara Moses and Judge
George Daniels of the Southern District entered Stipulated Injunctions and terminated each of
the actions brought by the Channels against Actava. The Stipulated Injunctions (attached as
Exhibits A and B) enjoined Actava from:

a. Broadcasting, re-broadcasting or otherwise transmitting
Plaintiffs’ Broadcasts as identified in Annex | or any other channel
that Plaintiffs may in the future broadcast via any medium,
including but not limited to internet protocol television (“IPTV”)
and social media, without authorization;

b. directly or indirectly infringing or making any use, in any
manner whatsoever, of Plaintiffs’ Broadcasts including any
associated programs without authorization;

c. directly or indirectly infringing or making any use, in any
manner whatsoever, of Plaintiffs’ Marks as identified in Annex 1
without authorization; [or]

d. publishing or distributing any promotional materials referring to
Plaintiffs’ Broadcasts or Marks; in any medium, including but not
limited to the internet (including IPTV and social media),
television, radio, newspapers, magazines, direct mail or oral
communications without authorization[.]

36. Neither the Settlement Agreement nor Stipulated Injunctions define the terms

29 66s

re-broadcasting,” “transmitting,” “infringing,” or “authorization.”.

OF 68.

“broadcasting,
37. Moreover, “Broadcasts” and “Marks” are also not defined, except “as identified in
Annex 1” of the Injunctions (the “Annexes’”). The Annexes merely list the English names of the

Channels’ television channels and feature colorized visual logos associated with those channels.

10
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 11 of 26

38. Given the ambiguity of these terms — as well as the well-known litigious nature of
the Channels — Actava believed it was essential to incorporate a provision in the agreement
requiring that the Channels provide Actava with notice of any alleged breach and the opportunity
to cure. Intended as a backstop against the unpredictability of the Channels, the notice-and-cure
provision (the “Notice Provision”) was incorporated in Paragraph 8 of the Settlement
Agreement, which states that in the event of a suspected breach, “Plaintiff shall provide written
notice of the suspected breach to the appropriate Defendant(s). . .[and] if any Defendant fails to
remedy such suspected breach within (10) business days of receiving written notice, the
Plaintiffs shall be entitled to seek all judicial relief....” Given that protection, Actava agreed to
sign the Settlement Agreement and to Stipulated Injunctions.

Matvil Proposes a Business Relationship with Actava

39, Matvil Corporation (“Matvil”) is a leading global provider of television content to
paying customers around the world — and one of Kartina’s primary competitors. As an IPTV
provider, Matvil uses a computer system known as a Content Delivery Network (“CDN”) to
deliver computerized streams of data to its subscribers. Although the Channels originally named
Matvil as a defendant in one of its numerous actions against third-party competitors, they swiftly
dismissed all claims against it.

40. The Defendant Channels (other than Defendant Darial, whose content Matvil has
never streamed) have authorized Matvil to transmit, broadcast, distribute, display, and otherwise
make use of those Channels’ programs, content, and other materials — including the Channels’
trademarks, logos, and names. Specifically, Matvil has obtained licenses from Channel One
Russia Worldwide, CTC Network, New Channel (a/k/a Domashny), Rain TV-Channel and TNT-

Comedy.

1]
4418265 018529.0101
 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 12 of 26

41. Separately, Matvil also provides access to approximately 140 channels other than
the Channels. However, upon information and belief, Matvil’s customers devote the vast
majority of their viewing time to the Channels’ programming, which is highly popular among the
Russian-speaking population across North America. Matvil’s popularity, moreover, owes both
to its comprehensive offerings and its affordability relative to major American providers.

42. In late spring 2016, Matvil learned of Actava’s capabilities and expertise in the
areas of marketing, advertising, customer support, technical support, and sales — particularly in
the field of IPTV, and particularly to populations that had not previously been Matvil customers.
Actava’s marketing expertise, contacts in the Northeast United States (particularly New York),
and experience with set-top boxes — all of which Matvil lacked — would enable Matvil to expand
in the Northeast U.S. market. Particularly, Actava had expertise in obtaining set-top boxes
wholesale, configuring them, re-selling configured set-top boxes, and providing customers
related technical support upon installation and throughout their subscription period.
Accordingly, Matvil recognized that Actava could provide complementary capabilities and serve
as a viable source of customer referrals for Matvil.

43, In summer 2016, Matvil’s CEO, Mikhail Gayster, contacted Mr. Tsoutiev and
proposed that Actava might become a dealer for Matvil. In the world of subscription internet
content providers, dealers are effectively sales agents who sell subscriptions to new customers on
behalf of licensed content providers. Dealers also sometimes receive additional compensation
for providing equipment, technical support, and other efforts to sign up and keep paying
customers.

44. Until that time, Actava and Matvil had not done any business together. But a

dealer arrangement — a common business relationship in the IPTV industry — offered a way for

12
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 13 of 26

Actava to salvage any leftover portions of its dismantled business and to make Matvil’s license
agreements with the Prior Plaintiffs more profitable.

45. The parties proposed a mutually beneficial agreement that sought to accomplish
two goals: (a) increase Matvil’s audience for its licensed streams of the Channels’ programming;
and (b) restart and revitalize Actava’s business in a manner that adhered to the terms of the
Settlement Agreement, Stipulated Injunctions, and any other agreements between Matvil and the
Channels.

46. In negotiating the Referral Agreement, Actava considered carefully whether it
could agree to become a dealer for Matvil without running afoul of the Stipulated Injunctions
and Settlement Agreement. Indeed, Actava had every incentive not to jeopardize the settlement
it had just concluded, under which Actava paid a substantial sum to the Channels.

47. Because the Referral Agreement would obligate Actava to promote Matvil’s
services, Actava bargained for — and obtained — specific legal assurances from Matvil that
Matvil’s confidential agreements with the Channels authorize Matvil to promote its internet
broadcasting services, and to use the trademarks, trade names, and logos of the Channels in
connection with such efforts. Moreover, Matvil similarly represented that its agreements with
the Channels do not prohibit Matvil from engaging a third party to act as a dealer and/or
marketer for Matvil’s services — including the Channels’ programming. Accordingly, Actava
had every reason to believe that Actava’s own promotion of Matvil’s streaming service would
not violate any contractual term in any agreement between Matvil and any Broadcaster or be
otherwise unlawful.

48. These assurances were corroborated by the fact that Matvil was not, and has never

been, bound by the Stipulated Injunctions. Therefore, Actava had no reason to doubt that

13
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 14 of 26

entering into an arrangement with Matvil would be entirely consistent with the Settlement
Agreement, Stipulated Injunctions, and Matvil’s agreements with the Channels.

Matvil and Actava Sign the Referral Agreement

49. After several months of negotiations beginning in late June 2016, by September 8,
2016, the parties had signed a confidential agreement (the “Referral Agreement”), under which
Matvil “engage[d]” Actava “to provide and perform [certain] services,” and Actava became
Matvil’s exclusive dealer in New York, New Jersey, Connecticut, Pennsylvania, and
Massachusetts.

50. Under the Referral Agreement, Actava agreed to, among other things: (a) “serve
as a source of referrals” for Matvil; (b) to “diligently promote Matvil’s Service Offerings”
(defined as both real-time and on-demand broadcasting; (c) “sign up” and “register customers” to
Matvil’s site; (d) “provide customer support and technical support related to set-top boxes”; and
(e) “manage payments” of customers.

51. Actava and Matvil agreed to split monthly revenue for each customer (or
subscriber) that Actava refers (or signs up) pursuant to a formula designated in the Addendum to
the Referral Agreement.

52. The Referral Agreement codified the specific assurances made by Matvil during
negotiations that the parties’ arrangement was wholly consistent with any and all obligations to
the Channels. For example, the preamble states that Matvil “has licenses to broadcast television
content from certain television providers,” and that “in providing its services to [Matvil],
[Actava] will not be engaged in broadcasting television content” (emphasis added). Moreover,
under Matvil’s Representations and Warranties, Matvil “represents and warrants that it is fully

licensed to transmit, broadcast, and otherwise use all channels, programs, content and other

14
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 15 of 26

materials (including, without limitation, all third party trademarks, logos, and names)
constituting or comprising the Service Offerings”.

53. Both before and after the Agreement was signed, Actava devoted significant time,
effort, and resources towards ensuring its full compliance with the Stipulated Injunctions. In
particular, Actava confirmed that it in no way accessed, controlled, or touched the Channels’
programming. Moreover, Actava had no role in, access to, or control over the servers, Internet
Protocol (“IP”) addresses, or any other equipment involved in delivering the Channels’
programming.

54. Pursuant to existing agreements between Matvil and the Channels, the flow of the
signal containing the Channels’ programming is as follows: Matvil receives the data from the
Channels and streams that data onto its Content Delivery Network (“CDN”), which feeds the
content to edge servers on which Matvil has leased space. The edge servers then deliver
Matvil’s broadcasting streams directly to Matvil’s customers.

55. Matvil’s customers access Matvil’s streaming services through their computers or
smart televisions, or through their televisions via a set-top box. To be clear, Matvil customers
access a stream provided strictly by Matvil through its CDN, and not via Actava. This
technological architecture would be readily apparent to anyone who examined the equipment and
website in use.

56. Actava does not provide the stream of programming to customers, whether they
access Matvil’s services via computer or smart television. If users visit the ActavaTV.com
website and want to subscribe to Matvil’s services upon seeing Actava’s promotions of Matvil,
they must first sign up and create a customer account with Matvil. Once users subscribe to

Matvil, they can — via Actava’s website — be re-directed to a Matvil webpage,

15
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 16 of 26

http://act.etvnet.com, where they can enter their Matvil credentials and access Matvil’s stream,
including the Channels’ programming. Actava provides promotion, technical and billing
support.

57. Actava also does not stream the Channels’ or anyone else’s content to customers
who access Matvil’s services through their televisions via a set-top box. Actava merely pre-
loads Matvil’s software onto the set-top boxes, and Matvil’s application then connects to
Matvil’s CDN, which Actava neither accesses nor controls.

58. Furthermore, Actava does not collect subscription payments for the Broadcasts.
Rather, Matvil — as the content provider — charged customers’ credit cards and monitors their
payments. Under the Referral Agreement, Actava assists when payments are skipped or must be
paid via some other method or credit card.

59. Importantly, the Channels themselves stood to benefit economically from the
successful implementation of the Referral Agreement. Pursuant to the licensing agreements
between Matvil and the Channels, Matvil’s procurement of each new customer referred by
Actava ultimately yielded a profit for the Channels and made the licenses more valuable.

Actava Promotes Matvil’s Services and Begins to Revive its Business

60. The Matvil service proved popular with consumers in the US. As Matvil’s dealer,
Actava was obligated to promote and support the sale of Matvil’s streaming services in return for
its share of the revenue from those customers. Accordingly, in October 2016, Actava contacted a
Russian language over-the-air and online radio station, to place a radio advertisement to promote
Matvil’s service. Actava worked with the radio station to create a script that would describe
Matvil’s services in a general way and list the channels orally and colloquially in Russian, which

Actava understood to be permissible under the Injunctions. The Channels’ logos were not used.

16
4418265 018529.0101
 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 17 of 26

61. Furthermore, Actava repurposed its website as an advertisement to attract and
refer customers to Matvil’s services. The site offers a link to Matvil’s platform that only paying
Matvil customers with Matvil-provided login credentials can access. Actava’s site is devoid of
references to the Channels’ Marks, which consist of the logos identified in the Annexes.

62. Due to Actava’s efforts in promoting Matvil, Actava sales re-materialized
beginning in the fall of 2016 — and quickly and substantially grew. Specifically, in referring
customers to Matvil, Actava was succeeding both in attracting new users and re-establishing
relationships with prior customers.

The Channels Falsely Accuse Actava of Violating the Settlement Agreement

63. On October 19, 2016, the Defendants’ counsel Raymond Dowd, of Dunnington,
sent Mr. Tsoutiev a letter notifying him of a “suspected breach of the Settlement Agreement” by
Actava. Specifically, the letter asserted that the Stipulated Injunction prohibited “Actava from
using Matvil to distribute Broadcasters’ channels,” and that “Broadcasters will pursue all judicial
relief if Actava does not terminate the distribution of Broadcasters’ channels with service from
Matvil within 10 days of receipt of this letter.”

64, At the time of this letter, Mr. Dowd, Kartina, and the Channels knew full well that
Matvil was authorized to offer the Channels’ programming, and Mr. Dowd’s letter in no way
claimed that Matvil was forbidden from offering them.

65. Significantly, the letter made no mention of Actava’s radio advertisement, and
referred only to the “use” of the Broadcasts on Actava’s set-top box and website. The letter
stated the Channels’ intention to “pursue all judicial relief,” without suggesting they would
immediately move for contempt of court, rather than claiming for breach of the Settlement

Agreement, as indicated by the letter’s title.

17
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 18 of 26

66. Actava promptly replied via its prior counsel to Mr. Dowd on October 26, 2016,
in order “to clarify the nature of Actava’s relationship with Matvil, and to reassure [the
Channels] that Actava’s conduct is consistent with its obligations” under the Stipulated
Injunction. In fulsomely denying the Channels’ allegations, the letter emphasized that “Actava is
not broadcasting, copying, distributing, or otherwise making any direct or indirect use of the
Plaintiffs’ Broadcasts,” nor “using the Plaintiffs’ Marks. . .on its website or in any other medium
in any manner whatsoever.” It continued that “both Actava and Matvil have taken pains to
ensure that their collaboration complies with both parties’ respective obligations,” and that they
both “wish to avoid any further conflict with the Channels.”

67. In a response dated November 14, 2016, Mr. Dowd reiterated the flawed and
conclusory reasoning in his prior letter to argue that Actava was “in breach of the settlement.”
He further stated, however, that “we will consider” the Referral Agreement “if Actava provides
us with a copy” by November 16, 2016.

68. Actava’s then-counsel immediately agreed to provide a redacted copy of the
Referral Agreement to Kartina’s and the Channels’ counsel. In fact, for weeks, Actava’s prior
counsel attempted — to no avail — to arrange a time to show Kartina’s and the Channels’ counsel
the Referral Agreement, despite the fact that it contains sensitive confidential business
information.

69. When Mr. Dowd finally responded, he insisted that the document be provided at
his offices immediately or the next day, or a contempt motion would follow. Actava’s counsel
obliged, and brought the Referral Agreement to Defendants’ counsel’s office on December 12,
2016. Upon Actava’s counsel’s arrival, however, Mr. Dowd refused even to look at the

document.

18
4418265 018529.0101
 

Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 19 of 26

At Kartina’s Behest, the Channels File an Overreaching and Meritless Contempt Motion

70. The following day, on December 13, 2016, the Channels filed a motion for civil
contempt and sanctions (the “Contempt Motion”) before Magistrate Judge Moses, seeking,
among other things: a ruling that the Actava Parties were all in contempt of the Stipulated
Injunction; damages in the amount of Actava’s “profits from their contempt,” or in the
alternative, statutory damages under the Communications Act and Copyright Act; attorneys’
fees; and a $10,000 coercive penalty “for each day following this Court’s contempt order that the
Actava Parties remain in contempt.” Upon information and belief, Kartina directed the Channels
to file the Contempt Motion.

71. The Defendants’ Contempt Motion demonstrated that Kartina and the Channels
had no qualms over wielding judicial process as a weapon to destroy Actava’s burgeoning
business. Not only was the Contempt Motion sudden and unexpected, but it was also wholly
baseless and unwarranted.

72. Beyond summarily alleging that the Referral Agreement — which their counsel
previously refused to review — somehow violated the Stipulated Injunction, the Defendants
referred in their supporting brief to Actava’s Russian-language radio advertisements.
Remarkably, the Contempt Motion was the first avenue by which the Defendants lodged their
objections to Actava’s radio advertisements. Accordingly, Actava was deprived of any notice or
opportunity to cure pursuant to the Notice Provision of the Settlement Agreement.

73. Actava was ultimately deprived of much more than notice and the opportunity to
cure, however. Because the contempt motion threatened day-to-day penalties and other
excessive redress based in large part on the Referral Agreement’s alleged violation of the
Stipulation Injunctions, Actava voluntarily ceased advertising and signing up new customers to
Matvil under the Referral Agreement altogether. Actava did so on the same day that the

19
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 20 of 26

Defendants filed the baseless motion for contempt (December 13, 2016). Subsequently, the
Defendants went so far as to seek a court order that Actava’s own website be transferred to the
Channels, under penalty of day-to-day ongoing financial penalties.

74. Further, notwithstanding that Actava previously signed up subscribers for services
that included over one hundred channels other than the Channels, the Contempt Motion forced
Actava to renege on its obligation to diligently sign up subscribers for all channels under the
Referral Agreement.

75. Although the legal basis for the above wide-ranging and draconian contempt
penalties and severe private legal consequences was completely lacking, as the Court later found
and a reasonable due diligence by the Defendants would have yielded, due to their gravity
Actava saw no alternative but to cease performing under the Referral Agreement.

76. The effects of the contempt proceeding were catastrophic on Actava’s business.
Actava had recently begun to seriously revive following the dismantling of its prior IPTV
infrastructure.

77, But because of Kartina’s and the Channels’ baseless actions, Actava’s fast-
growing business suffered a toppling blow. Specifically, when the Channels initiated the
contempt proceedings, growth in monthly and yearly referral sales plummeted, and Actava’s
monthly active referrals plateaued, leaving only those whom Actava made efforts to subscribe
prior to the Channels’ malicious interference with Actava’s business. Moreover, the contempt
proceedings effectively forced Actava to lay off personnel en masse in the spring of 2017.

78. The effects of the contempt proceedings eroded Actava’s reputation within the
relatively tight-knit community of Russian-language broadcast customers to such an extent that

its business never recovered, and most likely will never meaningfully recover to the level it

20
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 21 of 26

enjoyed previously. By way of contrast, after the first lawsuit, Actava’s business recovery was
not only possible, but it did in fact materialize.

79, As even Kartina and the Channels should have reasonably expected and, upon
information and belief, did reasonably expect, on September 27, 2017, Magistrate Judge Moses
found unequivocally that there was no basis for any finding of contempt. In her opinion
rejecting any basis for certifying facts constituting contempt to the district judge (attached hereto
as Exhibit C), Judge Moses confirmed the baselessness of the Defendants’ allegations on
multiple occasions:

e “Plaintiffs did not tie any of [their] charges to any specific provision of the
Stipulated Injunction.” Op. at 9.

e “Advertising and promoting Matvil’s service, whether on the Website or on the
radio, does not violate [Paragraph 2(a) of the Stipulated Injunction,] which
“prohibits the Actava [Parties] from ‘broadcasting, re-broadcasting or otherwise
transmitting’ Plaintiffs’ Broadcasts ‘without authorization’.” Jd. at 22.

e “TI}n the scenario where the customer accesses Matvil’s CDN directly. . .
Actava’s role in ‘referring’ the customer to Matvil does not appear to violate J
2(a) of the Stipulated Injunction.” Op. at 23.

e “Plaintiffs concede that Matvil itself has the necessary licenses to transmit
plaintiffs’ Channels via IPTV. Further, while plaintiffs argue that Matvil cannot
sublicense its rights. . . they have not submitted any evidence to support that
claim. Nor, for that matter, have they ‘complained to Matvil’ about the Referral
Agreement.” Op. at 25.

80. The impact of the nearly 9-month-long stretch of the contempt proceedings has
taken a remarkable toll on Actava. Since Actava resumed advertising in February 2018,
promptly after the Court’s September 27, 2017 Order, sales growth was relatively stagnant, and
had not reached the growth levels that Actava would have attained but for the Channels’
misconduct in baselessly targeting Actava.

81. On July 30, 2018, five days after the Complaint in this action was originally filed,

upon information and belief, the Defendants pressured and induced Matvil to end its relationship

21
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 22 of 26

with Actava. Shortly thereafter, Matvil indeed terminated the Referral Agreement due to this
wrongful interference by Kartina and the Channels with Actava’s and Matvil’s business
relationship.

82. | Upon information and belief, as a direct and proximate result of Kartina’s and the
Channels’ misconduct and interference with Actava’s business, Actava has lost revenues totaling
over $30 million which it would have attained over the next 10 years.

FIRST CAUSE OF ACTION
(Tortious Interference with Prospective Economic Advantage against all Defendants)

83. The Actava Parties hereby re-allege each and every allegation of the foregoing
paragraphs as if fully set forth herein.

84. From Actava’s voluntary disclosure to the Channels and by extension Kartina,
Defendants were aware of the actual and continuing business relationship between Actava and
Matvil pursuant to the Referral Agreement signed by the parties by September 8, 2016.

85. Kartina and the Channels unlawfully and maliciously interfered with Actava’s
business relationship and its Referral Agreement with Matvil by initiating, or causing to be
initiated, baseless contempt proceedings against the Actava Parties and by inducing Matvil to
end its relationship with Actava.

86. Kartina and the Channels unlawfully and maliciously interfered with Actava’s
business relationships with existing and prospective customers by initiating, or causing to be
initiated, baseless contempt proceedings against the Actava Parties and by inducing Matvil to
terminate the Referral Agreement and end its relationship with Actava.

87. Kartina and the Channels engaged in such conduct for the sole purpose of

inflicting intentional harm on the Actava Parties.

22
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 23 of 26

88. Because Actava’s business prospects — and Mr. Tsoutiev’s career — are largely
based on reputation and trust, the Defendants’ tortious conduct has significantly diminished
Actava’s and Mr. Tsoutiev’s income potential.

89. Accordingly, Kartina and the Channels tortiously interfered with Actava’s
contract and with its prospective economic advantage, and the Actava Parties are entitled to
reasonable attorneys’ fees and damages in an amount to be determined at trial, in an amount the
Actava Parties believe will exceed $25 million, together with any such other relief as the Court
deems just, proper, and equitable.

SECOND CAUSE OF ACTION
(Malicious Prosecution against all Defendants)

90. The Actava Parties hereby re-allege each and every allegation of the foregoing
paragraphs as if fully set forth herein.

91. On December 13, 2016, Kartina and the Channels filed, or caused to be filed, the
baseless Contempt Motion against the Actava Parties, making spurious and patently unwinnable
arguments that the Actava Parties violated the Stipulated Injunctions.

92. On September 27, 2017, Judge Moses denied the Contempt Motion, ruling in the
Actava Parties’ favor.

93. In bringing the Contempt Motion, Kartina and the Channels lacked probable
cause, acted in actual malice, and acted with a wrong and improper motive. Thereby, the
Channels maliciously prosecuted the Actava Parties.

94. As a direct and proximate result of the Defendants’ Contempt Motion and/or
malicious prosecution, the Actava Parties have suffered and continue to suffer significant

economic damages to which the Actava Parties are entitled in an amount to be determined at

23
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 24 of 26

trial, in an amount the Actava Parties believe will exceed $25 million, together with reasonable
attorneys’ fees and any other such relief as the Court deems just, proper, and equitable.

THIRD CAUSE OF ACTION
(Breach of Contract against the Channel Defendants)

95. The Plaintiffs hereby re-allege each and every allegation of the foregoing
paragraphs as if fully set forth herein.

96. On April 26, 2016, the Channels and the Actava Parties entered into the
Settlement Agreement, which included a Notice Provision requiring the provision of notice and
opportunity to cure any suspected breach.

97. The Actava Parties abided by the Settlement Agreement in every respect.

98. The Channel Defendants violated the Notice Provision of the Settlement
Agreement by initiating contempt proceedings after failing to provide Actava notice of, and the
opportunity to cure, its purported violation of the Settlement Agreement and/or Stipulated
Injunction with respect to Actava’s radio advertisement.

99. This breach of contract caused Actava significant economic damages to which the
Plaintiffs are entitled in an amount to be determined at trial, in an amount the Plaintiffs believe
will exceed $25 million, together with reasonable attorneys’ fees and any other such relief as the
Court deems just, proper, and equitable.

FOURTH CAUSE OF ACTION
(Violation of N.Y. General Business Law § 349 against Kartina)

100. The Plaintiffs hereby re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

101. Kartina is a corporate competitor of Actava.

24

4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 25 of 26

102. Upon information and belief, Kartina directed the Channel Defendants’ pursuit of
the contempt motion. Upon information and belief, Kartina also paid the Channel Defendants’
attorneys fees in the Prior Proceedings.

103. The Channel Defendants pursued the contempt motion. Upon information and
belief, the Channel Defendants induced Matvil to terminate the Referral Agreement. Plaintiffs’
investigation into Kartina and the Channel Defendants’ coordinated attack on Plaintiffs and its
business is continuing, and these allegations may be amended and expanded as additional
evidence is discovered.

104. Upon information and belief, Kartina’s activities as alleged above caused damage
to competition between Kartina and Actava, harming consumers via the reduced competition in
the market for IPTV service to Russian-speaking audiences. For example, consumers in that
market suffered decreased competition for low prices and quality service to consumers. In
addition, by portraying Kartina’s actions as actions by the Channel Defendants, Kartina
materially misled consumers of Russian-language television channels.

105. Kartina’s activities as alleged above constitute unfair and deceptive business
practices in violation of § 349 of the New York General Business Law.

106. As adirect and proximate result of the foregoing acts of Kartina, the Actava
Parties have suffered and continue to suffer significant economic damages to which the Actava
Parties are entitled in an amount to be determined at trial, in an amount the Actava Parties
believe will exceed $25 million, together with reasonable attorneys’ fees and any other such

relief as the Court deems just, proper, and equitable.

25
4418265 018529.0101
Case 1:18-cv-06626-ALC-KNF Document 147 Filed 03/16/20 Page 26 of 26

PRAYER FOR RELIEF

WHEREFORE, the Actava Parties respectfully request that the Court enter judgment in

their favor and against Defendants as follows:

A. An award to the Plaintiffs of monetary damages, in an amount the Plaintiffs

believe will exceed $25 million, together with reasonable attorneys’ fees and prejudgment

interest;

B. An award to the Plaintiffs of exemplary damages; and

C. An award of any such other relief as the Court deems just, proper, and equitable.

Dated: New York, New York
March 16, 2020

Respectfully submitted,

MOSES & SINGER LLP

By:

Cn Be—=

Toby Butterfield

Valeria Castanaro

Michael Rosenberg

405 Lexington Avenue
New York, NY 10174
Telephone: (212) 554-7800
Facsimile: (212) 554-7700

FOLEY HOAG LLP

Diana Tsutieva

1717 K Street, N.W.
Washington, D.C.
Telephone: (202) 261-7327
Facsimile: (202) 785-6687

Attorneys for Plaintiffs

26
4418265 018529.0101
